Notice of Allowability
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on June 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,931,760 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Remarks
Double Patenting
Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 10-11, 13-14, 17, 19-20 of U.S. Patent No. 10,931,760.   Applicant has submitted a terminal disclaimer, which has been accepted.  Accordingly, the double patenting rejection has been withdrawn.

Reasons for Allowance

The examiner maintains the reasons for the allowable subject matter in the prior Office action dated March 2, 2022.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445